UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 04-7211



LESLIE CLAY KING,

                                               Plaintiff - Appellant,

          versus


ROBEY C. LEE; SHERRY MCFEATERS;       JANE   DOE,
a/k/a R. Mac; DONALD LISH,

                                              Defendants - Appellees.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Malcolm J. Howard,
District Judge. (CA-04-414-1-H)


Submitted:   November 3, 2004           Decided:     December 13, 2004


Before WILKINSON and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Leslie Clay King, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Leslie Clay King appeals the district court’s order

dismissing his 42 U.S.C. § 1983 (2000) action as frivolous pursuant

to 28 U.S.C. § 1915(e)(2) (2000).     We have reviewed the record and

the   district   court’s   opinion   and   find   no   reversible   error.

Accordingly, we affirm on the reasoning of the district court. See

King v. Lee, No. CA-04-414-1-H (E.D.N.C. July 7, 2004).                We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                                AFFIRMED




                                 - 2 -